Matter of Jefferies v New York State Dept. of Corr. & Community Supervision (2022 NY Slip Op 06973)





Matter of Jefferies v New York State Dept. of Corr. & Community Supervision


2022 NY Slip Op 06973


Decided on December 8, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:December 8, 2022

533957
[*1]In the Matter of Anthony Jefferies, Petitioner,
vNew York State Department of Corrections and Community Supervision, Respondent.

Calendar Date:November 10, 2022

Before:Garry, P.J., Egan Jr., Pritzker, Fisher and McShan, JJ.

Anthony Jeffries, Beacon, petitioner pro se.
Letitia James, Attorney General, Albany (Kate H. Nepveu of counsel), for respondent.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Acting Commissioner of Corrections and Community Supervision finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III disciplinary determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination at issue has been administratively reversed, all references expunged from petitioner's institutional record and the $5 mandatory surcharge refunded to petitioner's account. Although not referenced by the Attorney General, the penalty imposed included a recommended loss of good time, which also should be restored (see Matter of Clark v Leconey, 193 AD3d 1159, 1160 [3d Dept 2021]). As petitioner has received all of the relief to which he is entitled, the matter is dismissed as moot (see Matter of Morgan v Rodriguez, 207 AD3d 1022, 1022 [3d Dept 2022]; Matter of Tucker v Annucci, 204 AD3d 1286, 1287 [3d Dept 2022]).
Garry, P.J., Egan Jr., Pritzker, Fisher and McShan, JJ., concur.
ADJUDGED that the determination is dismissed, as moot, without costs.